Citation Nr: 1223125	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-06 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD


M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a 
February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  

REMAND

The Veteran asserts that she injured her back while performing sit-ups in a parking lot during physical training in service.

Service treatment records show that the Veteran reported having had lower back pain for three days in June 1988.  The Veteran reported no episode of trauma or strain, and the physician found no radiculopathy signs, no localized indurations on the lower back, tenderness over the paralumbar V, and a 90 percent range of motion of the lumbar spine.  The assessment was a lumbar strain with an unknown etiology.  The record shows a plan to x-ray the L-S spine; however, the service treatment records do not reveal any x-ray examinations or results.  On the August 1988 report of medical history for separation from service, the Veteran stated that she felt fine and that the only thing that hurt was her lower back.  The Veteran's August 1988 separation examination is negative for any complaints, symptoms, or treatment for a back injury.  

Post-service treatment records reveal that the Veteran has consistently complained of back pain and reported injuring her back in the military.  An August 2004 private treatment record shows the Veteran reported lifting a box at work and feeling a "pop" in her back.  The Veteran reported persistent, increasing pain since the incident.  The Magnetic Resonance Imaging impression of the lumbar spine was "small broad based degenerative extruded disc herniation centered just to the right of midline at L4-L5 associated with mild degenerative overgrowth of the facet joint and ligamentum flavum leading to mild spinal stenosis."  The Magnetic Resonance Imaging impression of the thoracic spine was "small central degenerative extruded disk herniation at T7-T8 without adverse affect on the thoracic spinal cord or thoracic nerve root impingement."  A June 2006 private treatment record shows the Veteran reported a history of a back injury, persistent back pain, and intervertebral disc disease.  The Veteran stated that her current back pain began the previous night after she was "jerked around in a car."  The clinical impression was acute lumbar strain, although three x-ray views of the lumbar spine demonstrated good alignment with no fracture, dislocation, or significant degenerative change identified.  The evidence of record also includes records from the Social Security Administration, which show that the Veteran was awarded disability benefits for mild degenerative disc disease in March 2010.  The Social Security Administration determined that the Veteran's disability began in June 2009.  

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Social Security Administration awarded the Veteran disability benefits for mild degenerative disc disease, and service treatment records indicate that the Veteran may have incurred a back injury in service.  As a result, the Board finds that a remand is warranted in order to ascertain the presence of a back disorder and, if any, whether it is etiologically related to the Veteran's active military service.  Id.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2. The RO must afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and her work history, the examiner must opine as to the etiological relationship, if any, between any current back disorder and her active military service.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that she has experienced back symptoms since her active military service.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


